Citation Nr: 1242190	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09- 28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.  

2.  Entitlement to a compensable disability rating for a fracture of the left fibula.  

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

4.  Entitlement to service connection for hyperlipidemia. 

5.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974, and from July 1976 to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As support for his claims, the Veteran testified at a Decision Review Officer hearing in November 2009.  A copy of the transcript is associated with the claims file. 

The claim of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In a statement dated in November 2009, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for hyperlipidemia.

2.  In a statement dated in October 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to a compensable disability ratings for bilateral hearing loss and a fracture of the left fibula, and entitlement to a disability rating in excess of 10 percent for a right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable disability rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable disability rating for fracture of the left fibula are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

3.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 10 percent for a right knee disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hyperlipidemia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a statement dated in November 2009, the Veteran indicated that he wished to withdraw from appellate consideration his claim of entitlement to service connection for hyperlipidemia.  In a statement received in October 2010, the Veteran also indicated he wished to withdraw his claims of entitlement to compensable disability ratings for bilateral hearing loss and fracture of the left fibula, and a disability rating in excess of 10 percent for a right knee disorder.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Board finds that the Veteran's November 2009 and October 2010 statements indicating his intention to withdraw his appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeal as to the claims of entitlement to service connection for hyperlipidemia, entitlement to compensable disability to ratings for bilateral hearing loss and fracture of the left fibula, and a disability rating in excess of 10 percent for a right knee disability, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of those issues and they are dismissed. 


ORDER

The appeal as to the claim of entitlement to service connection for hyperlipidemia is dismissed. 

The appeal as to the claim of entitlement to a compensable disability rating for bilateral hearing loss is dismissed. 

The appeal as to the claim of entitlement to a compensable disability rating for fracture of the left fibula is dismissed. 

The appeal as to the claim of entitlement to a disability rating in excess of 10 percent for a right knee disability is dismissed. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for a claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002). 

Presumptive service connection may be established for certain chronic diseases, including diabetes mellitus and hypertension, if they manifest to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999). 


The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The record reflects that the Veteran received a diagnosis of diabetes mellitus in March 2007.  However, the Veteran contends that he has experienced this condition since service and that it was undiagnosed for many years.  Additionally, he states that he was diagnosed with diabetes in service and placed on restricted diet as a result.  Concerning this, the Board notes the Veteran was placed on a low fat diet during his military service due to high cholesterol.  His February 1997 separation examination notes a family history of diabetes mellitus, but does not include a current diagnosis.

However, the record also includes lab tests from the Darnell Army Community Hospital that show elevated glucose levels beginning in July 1993.  Thereafter, less than two years after service, a December 1998 VA treatment record provides a diagnosis of glucose intolerance.  The Veteran was then enrolled in a "diabetic only" class.  Unfortunately, neither the Darnell Army Community Hospital labs nor VA treatment records include a diagnosis of diabetes.  As such, an etiological opinion should be obtained to determine if the Veteran's currently-diagnosed diabetes mellitus is related to service.  See McLendon, 20 Vet. App. 79. 

Finally, on remand the Veteran's complete treatment records should be obtained from the Amarillo, Texas, VA Medical Center, as well as from the Carnell Army Community Hospital where he received treatment during service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional treatment records from the Darnell Army Community Hospital dating from July 1993 to February 1997.  

2.  Also, obtain any additional VA treatment records from the VA Medical Center in Amarillo, Texas, dated from January 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any the abovementioned records, the Veteran should be scheduled for VA compensation examination to determine the likely nature and etiology of his currently diagnosed diabetes mellitus.  The VA examiner should thoroughly review the Veteran's claim file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination reports. 

The VA examiner should state whether it is at least as likely as not that the Veteran suffers from diabetes mellitus which had onset in service, or became manifest within one year following his separation from service in June 1997.  Specifically, the VA examiner is requested to address the lab results from July 1993 to February 1997 showing elevated glucose levels.  

The term "as likely as not" (50 percent/greater probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA examiner also should remain mindful that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit addressed lay evidence as potentially competent to support the presence of a disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007), wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.


The VA examiner must discuss the rationale of the opinions provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

If an opinion cannot be made without resorting to speculation, the VA examiner should so state and should provide the supporting rationale for such finding.  All opinions given must be accompanied by a supporting rationale.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Then readjudicate the claim in light of any additional evidence that has been submitted or obtained, including all of the VA compensation examination.  If additional compensation is not granted to his satisfaction, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


